I would first like to congratulate you, Mr. President, on your election to preside over the General Assembly at its seventieth session. I would also like to express our appreciation to Mr. Sam Kutesa, President of the Assembly at its sixty- ninth session, for his stewardship during the past year.
It is an honour and a privilege to address this gathering today. On behalf of the people and Government of the Federal Republic of Somalia, I would like to offer our warm congratulations to the Organization on the occasion of the seventieth anniversary of its foundation.
Over the past seven decades, the principled goals of the United Nations — furthering peace, protecting security and ensuring the advancement of human rights — have become unifying pillars for our global community. Somalia was one of the earliest African members of the United Nations and has remained one for more than 55 years. We have watched it grow, we have matured under its tutelage, and we have now climbed back from a difficult phase in our recent history, thankful for the support and backing of the Members of the Organization.
Twenty-five years ago, Somalia experienced its own Arab Spring, ahead of the current phenomenon that has swept through much of the Arab world in the past few years. We have seen what can happen if a society’s political demands are not adequately addressed, and we have had to learn some all too difficult lessons throughout two challenging decades. That is why it pains us greatly to see our fellow Arab and Muslim countries going down a very similar difficult road.
But it must be said that, thanks to perseverance and togetherness, Somalia has become an example of what can be accomplished in such times. We are a nation that intimately understands those famous words of American President John F. Kennedy, who said: “Mankind must put an end to war, or war will put an end to mankind” (A/PV.1013, para. 40). The theme of this year’s session — peace, security and human rights — is in line with my Government’s vision. Indeed, a new Somalia is taking shape, and we intend to continue our climb out of the dark.
I want to talk about Somalia, but a Somalia different from the one many here may have heard of. I am not here to deny our notoriety, the result of a conflict that has spanned two and half decades, but I would like to introduce another reality. Somalia is home to a proud and industrious people. Despite adversity, we have become athletes, economists, authors, poets, musicians, entrepreneurs and innovators who lead the world. Even without a Government, our businesses kept functioning. We remain a major player in the regional livestock trade and have one of the most innovative telecommunications sectors in Africa. My people are ambitious and generous. During the famine, we gave more than all the aid agencies combined.
We have built banking systems based on social capital and trust, invaluable networks that have attracted a range of investors. We are survivors, and, given the chance, we can move the socioeconomic landscape of East Africa forward. Imagine the potential in the fact that we have one of the longest shorelines in the world, hosting untapped oil and gas reserves. We are actively rebuilding our country in order to realize that potential. We must be humble. Progress is slow, but we must remember where we have come from. The civil war destroyed our infrastructure and institutions, and took away some of our brightest minds. Now, however, they are coming back, and together, we are moving forward. We have defeated piracy, we are embracing decentralization and, most importantly, we are learning lessons from our past.
The United Nations has been there with us during that remarkable journey, and we are grateful. My Government has a vision, which is to rebuild State institutions. Considerable progress has been made towards our Vision 2016 strategy. Three new interim regional States have been formed. We are consulting our people on how best to hold free, democratic elections, and we have established constitutionally mandated commissions to ensure accountability.
Allow me to elaborate on a few critical issues. First, we must ensure free and fair elections. For that to succeed, we and our constituents must agree on a fair and transparent voting system and how that system can be extended to each region. Only through inclusion will we draw public support. I should recall here that Somalia was the first country in Africa in which a democratically elected president lost an election and gracefully transferred power. That history must define our future.
We must also prioritize our national security forces. There is still an active insurgency that we are risking our lives to dismantle, for our own safety and for the security of our region. Last year, together with African Union forces, we liberated all our major regions from Al-Shabaab. But our soldiers are underpaid, underfed and underequipped and yet are expected to put their lives on the line for their country. That is unacceptable. We must invest in professionalizing our security and police forces. Peacekeeping missions work best when they have clear objectives and timelines, both for restoring stability and for building the capacity of national security forces.
I would like to ask everyone here to join me in paying tribute to all those who have helped liberate us from violence, many of whom have made the ultimate sacrifice. Our women — mothers, daughters and sisters — also deserve limitless praise for enduring the worst of our brutal conflict. The survival instincts of the Somali people are most evident in its women. They raise families while their homes are being bombed, walk miles without water in search of safety, and bury their children while continuing to work to feed the rest of their families. We know what war can do. And that is why I, as a father and a husband, will ensure that we will defeat terrorism. It is our duty as a Government.
Another issue of great importance is the problem of Somali refugees and undocumented migrants still living in temporary camps, some for more than two and a half decades. We are grateful to the countries in the region that have helped and hosted our people, but we recognize that many of the refugees continue to live in perpetual crisis, without any hope of resettlement, residency or citizenship. That is unacceptable. We urge our friends here in the Assembly to work with us to find a durable solution. The transition will not be easy, but millions of lives depend on it.
Ultimately, we must enable the rebuilding of State institutions and infrastructure. Effective and transparent institutions are a prerequisite for providing services. Somalia lacks completely, or has in very short supply, the public services that many people around the world take for granted. For the past two and half decades, public services, including schools, water and power, have been run by private companies. It is critical that all Somalis feel they have a stake and a role in the Government. The country’s residents have the right to demand services of us. If we fail to provide them, we risk falling short of their expectations.
As I stand here today, I am proposing a grand development plan for Somalia. It will focus on rebuilding our social and physical infrastructure — roads, schools, hospitals, community centres, ports, airports and markets, all of which are essential if we are to revive the State and the economy. The plan, which is aligned to the new Sustainable Development Goals, will help to minimize duplication of effort and empower Somalis to keep building their own future.
The bulk of our population is under the age of 30. They are the future of our nation. It is from them that we are borrowing today’s resources and to them that peace will pay its ultimate dividend. We must find a place for them in leadership, and we must create jobs and opportunities for them. They need the kind of opportunities and challenges that drive all young people around the world to try to succeed. We need to provide incentives for them, so that they have a choice and can leave extremism behind. That grand development plan for Somalia, akin to a Somali Marshall Plan, can create countless opportunities for our young people to invest in their own future.
Billions in taxpayers’ money has been pumped into Somalia, and we have had some successes, but not enough. Non-governmental organizations have become a local business; some are effective, others are not. We need a different approach now. We do not want charity; we want direct investment. We need to build quality schools and fill them with quality educators. We need to pave roads, build markets and rejuvenate agricultural production so as to make us East Africa’s largest exporter of quality produce once again. Our New Deal is a useful aid framework, but we must translate it into results. And it is about time. Somalia’s development plan will ensure accountability and transparency for every investment made. Every United Nations Member State will have the opportunity to help Somalia evolve into an economic powerhouse and a future trading partner, and we will share the plan with all in due course.
We are grateful to the Members of the United Nations for supporting us over the past two and half decades, for welcoming our people as their own, for turning a relatively small nomadic tribe from the Horn of Africa into a global workforce and for the time and resources that have been invested. We are humbled by their generosity. We will make their efforts work for our people, but we also need their continued support.
Only four years ago, radical insurgents controlled our country, oppressing our people and threatening their lives. But today, children are returning to the beaches of Mogadishu and other cities along the Indian Ocean; women sit on dunes selling home-baked bananas, and the sound of bullets has been replaced by the noise of construction. Look how far we have come, and imagine what we can do in another four years. We are looking forward not only to bouncing back for our own benefit, but also to becoming a shining example to nations that are in the throes of hardship, that are working hard to move from the third world to first, and that are finding it hard to navigate the difficult but worthwhile road to recovery. We are ready to play our part so that we can give back, contribute to their success and their fulfilment of their rightful destiny, and take our place among the contributing nations of our global village.
Somalia has failed my generation, but I will dedicate my life to ensuring that it does not fail the next. Yet I cannot do it alone. Only together can we become the Somalia that the world is waiting for.
